UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:February 1, 2008 (Date of earliest event reported) DCAP GROUP, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-1665 36-2476480 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification Number) 1158 Broadway, Hewlett, NY 11557 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (516) 374-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01. Completion of Acquisition or Disposition of Assets. On February 1, 2008, Payments Inc. (“Payments”), a wholly-owned subsidiary of DCAP Group, Inc., sold its outstanding premium finance loan portfolio to Premium Financing Specialists, Inc. (“PFS”).The salient terms of the sale are as follows: ·The purchase price for the acquired loan portfolio was approximately $11,845,000, of which approximately $268,000 was paid to Payments.The remainder of the purchase price was satisfied substantially by the assumption of liabilities of Payments, including the satisfaction of Payments’ premium finance revolving credit line obligation to Manufacturers and Traders Trust Company. ·Payments shall be entitled to receive an additional amount based upon the net earnings generated by the acquired loan portfolio. ·PFS has agreed that, during the five year period ending January 31, 2013 (subject to automatic renewal for successive two year terms under certain circumstances), it will purchase, assume and service all eligible premium finance contracts originated by Payments in the states of New York, New Jersey and Pennsylvania.In connection with such purchases, PFS shall be obligated to pay to Payments a fee generally equal to a percentage of the amount financed. Item 9.01. Financial Statements and Exhibits. (b) Pro Forma FinancialInformation: (i)Explanatory Note with regard to Unaudited Pro Forma Condensed Consolidated Financial Statements (ii)Pro Forma Condensed Consolidated Balance Sheet of the Company as of September 30, 2007 (iii)Pro Forma Condensed Consolidated Statement of Income for the nine months ended September 30, 2007 (iv)Pro Forma Condensed Consolidated Statement of Income for the year ended December 31, 2006 (v)Notes to Unaudited Pro Forma Financial Statements (d) Exhibits: 2.1 Amended and Restated Purchase and Sale Agreement, dated as of February 1, 2008, by and among Premium Financing Specialists, Inc., Payments Inc. and DCAP Group, Inc. DCAP GROUP, INC AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS EXPLANATORY NOTE The following unaudited pro forma condensed consolidated financial statements give effect to the sale (the "Sale") of the premium finance receivable assets of Payments Inc. (“Payments”), a wholly-owned subsidiary of DCAP Group, Inc. (the "Registrant"), to Premium Financing Specialists, Inc. (“PFS”) and the assumption of certain liabilities (primarily premiums payable) and the liquidation of the revolving credit line of Payments by PFS.These pro forma financial statements are presented for illustrative purposes only and therefore are not necessarily indicative of the operating results and financial position that might have been achieved had the Sale occurred as of an earlier date, nor are they necessarily indicative of the operating results and financial position which may occur in the future. A Pro Forma Condensed Consolidated Balance Sheet is provided as of September 30, 2007, giving effect to the Sale as though it had been consummated on that date.Pro Forma Condensed Consolidated Statements of Income are provided for the nine months ended September 30, 2007, giving effect to the Sale as though it had occurred on January 1, 2007, and the year ended December 31, 2006, giving effect to the Sale as though it had occurred on January 1, 2006. The pro forma financial statements are based on preliminary estimates of values and transaction costs.Accordingly, the actual recording of the transaction may differ from these pro forma financial statements. The pro forma condensed consolidated financial statements presented as of September 30, 2007 and for the nine months then ended and for the year ended December 31, 2006 are derived from the separate historical consolidated financial statements of the Registrant and should be read in conjunction with the audited and unaudited consolidated financial statements of the Registrant (included in its Annual Report on Form 10-KSB for the year ended December 31, 2006 and Quarterly Report on Form 10-QSB for the period ended September 30, 2007). DCAP GROUP, INC. AND SUBSIDIARIES Pro Forma Condensed Consolidated Balance Sheet 9/30/2007 (unaudited) Assets As Reported Pro FormaAdjustments Pro Forma Current Assets: Cash and cash equivalents $ 1,000,725 $ 279,659 A $ 1,225,384 (25,000 ) D (30,000 ) B Accounts receivable, net 878,761 - 878,761 Finance contracts receivable, net 13,423,523 (13,423,523 ) A - Due from purchaser - 294,646 E 294,646 Prepaid expenses and other current assets 418,291 - 418,291 Deferred income taxes 76,000 - 76,000 Total Current Assets 15,797,300 (12,904,218 ) 2,893,082 Property and Equipment, net 465,576 - 465,576 Goodwill 2,601,257 - 2,601,257 Other Intangibles, net 268,042 - 268,042 Notes Receivable,net 4,854,318 - 4,854,318 Deposits and Other Assets 170,969 (68,505 ) C 102,464 Total Assets $ 24,157,462 $ (12,972,723 ) $ 11,184,739 Liabilities and Stockholders' Equity Current Liabilities: Revolving credit line $ 9,601,676 $ (9,601,676 ) A $ - Accounts payable and accrued expenses 686,896 686,896 Premiums payable 3,247,542 (3,247,542 ) A - Current portion of long-term debt 2,091,263 - 2,091,263 Mandatorily Redeemable Preferred Stock 780,000 - 780,000 Other current liabilities 153,677 - 153,677 Total Current Liabilities 16,561,054 (12,849,218 ) 3,711,836 Long-Term Debt 653,971 - 653,971 Deferred Income Taxes 532,201 - 532,201 Commitments Stockholders' Equity: Common stock 37,505 - 37,505 Preferred stock - Capital in excess of par 11,773,130 - 11,773,130 Deficit (4,214,619 ) (68,505 ) C (4,338,124 ) (25,000 ) D (30,000 ) B 7,596,016 (123,505 ) 7,472,511 Treasury stock, at cost (1,185,780 ) - (1,185,780 ) Total Stockholders' Equity 6,410,236 (123,505 ) 6,286,731 Total Liabilities and Stockholders' Equity $ 24,157,462 $ (12,972,723 ) $ 11,184,739 Pro Forma Condensed Consolidated Balance Sheet (continued) 9/30/2007 (unaudited) A) To record net proceeds from sale of premium finance receivables to PFS, liquidation of credit line and payment of unfunded premiums due to insurance carriers by PFS. B) To record estimated transaction costs associated with the sale. C) To record write-off of deferred financing costs associated with terminated credit line. D) To record payment of early termination fee on credit line. E) To record holdback amount from purchase price that will be adjusted one year after closing date. DCAP GROUP, INC. AND SUBSIDIARIES Pro Forma Condensed Consolidated Statement of Income Nine Months Ended September 30, 2007 (unaudited) As Reported Pro FormaAdjustments Pro Forma Revenue: Commissions and fees $ 4,486,855 $ - $ 4,486,855 Premium finance revenue 2,419,506 (2,419,506 ) A 417,265 417,265 B Total Revenue 6,906,361 (2,002,241 ) 4,904,120 Operating Expenses: General and administrative expenses 5,849,432 (1,084,110 ) A 4,841,259 75,937 C Provision for finance receivable losses 396,065 (396,065 ) A - Depreciation and amortization 287,430 (75,349 ) A 214,716 2,635 C Interest expense 498,519 (498,519 ) A - Total Operating Expenses 7,031,446 (1,975,471 ) 5,055,975 Operating Income (125,085 ) (26,770 ) (151,855 ) Other (Expense) Income: Interest income - notes receivable 971,333 - 971,333 Interest expense (397,963 ) 232 A (397,731 ) Other, net 72,942 - 72,942 Total Other (Expense) Income 646,312 232 646,544 Income Before Provision for Income Taxes 521,227 (26,538 ) 494,689 Provision for Income Taxes 238,049 (11,942 ) D 226,107 Net Income $ 283,178 $ (14,596 ) $ 268,582 Net Income Per Common Share: Basic: $ 0.10 $ 0.09 Diluted: $ 0.10 $ 0.09 Weighted Average Number of Shares Outstanding: Basic 2,962,683 2,962,683 Diluted 3,288,072 3,288,072 A) To eliminate historical revenue and expenses associated with premium financing of insurance contracts. See Note 1 of Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements for a description of pro forma adjustments related to general and administrative expenses. B) To record estimated fee revenues from the sale of new premium finance contracts to PFS as if the sales commenced on January 1, 2007. C) To record estimated expenses from the sale of premium finance contracts to PFS as if the sale occured on January 1, 2007. See Note 1 of Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements for a description of pro forma adjustments related to general and administrative expenses. D) To record tax benefit based on historical tax rate for the period presented. DCAP GROUP, INC. AND SUBSIDIARIES Pro Forma Condensed Consolidated Statement of Income Year Ended December 31, 2006 (unaudited) Pro Forma As Reported Adjustments Pro Forma Revenue: Commissions and fees $ 7,121,724 $ - $ 7,121,724 Premium finance revenue 3,960,223 (3,960,223 ) A 687,431 687,431 B Total Revenue 11,081,947 (3,272,792 ) 7,809,155 Operating Expenses: General and administrative expenses 8,965,066 (1,695,779 ) A 7,346,388 77,101 C Provision for finance receivable losses 650,005 (650,005 ) A - Depreciation and amortization 456,614 (171,430 ) A 288,697 3,513 C Interest expense 824,382 (824,382 ) A - Total Operating Expenses 10,896,067 (3,260,982 ) 7,635,085 Operating Income 185,880 (11,810 ) 174,070 Other (Expense) Income: Interest income - notes receivable 1,182,844 - 1,182,844 Interest expense (490,946 ) - (490,946 ) Other, net 46,559 - 46,559 Total Other (Expense) Income 738,457 - 738,457 Income Before Provision for Income Taxes 924,337 (11,810 ) 912,527 Provision for Income Taxes 415,952 (5,314 ) D 410,638 Net Income $ 508,385 $ (6,496 ) $ 501,890 Net Income Per Common Share: Basic: $ 0.18 $ 0.17 Diluted: $ 0.17 $ 0.17 Weighted Average Number of Shares Outstanding: Basic 2,888,805 2,888,805 Diluted 3,250,937 3,250,937 A) To eliminate historical revenue and expenses associated with premium financing of insurance contracts adjusted for certain inter-segment re-allocations.See Note 1 of Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements for a description of pro forma adjustments related to general and administrative expenses. B) To record estimated fee revenues from the sale of new premium finance contracts to PFS as if the sales commenced on January 1, 2006. C) To record estimated expenses from the sale of premium finance contracts to PFS as if the sale occurred on January 1, 2006. See Note 1 of Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements for a description of pro forma adjustments related to general and administrative expenses. D) To record tax benefit based on historical tax rate for the period presented. DCAP Group, Inc. and Subsidiaries Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 1. Pro Forma Adjustments – General and Administrative Expenses Nine Months Year Ended Ended September 30, December 31, 2007 2006 Historical general and administrative expenses associated with premium financing of insurance contracts: Customer processing $(695,497) $ (1,096,600) Employment costs (180,129) (323,276) Occupancy costs (37,860) (43,772) Other costs and expenses (170,624) (232,131) Total $(1,084,110) $ (1,695,779) Estimated general and administrative expenses associated with the sale of premium finance contracts to PFS as if the sale occurred at the beginning of the periods presented: Employment costs $38,367 $38,367 Other costs and expenses 37,570 38,734 Total $75,937 $77,101 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DCAP GROUP, INC. February 7, 2008 By: /s/Barry B. Goldstein Barry B. Goldstein President
